DISMISS; and Opinion Filed August 3, 2015.




                                        S   In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-15-00499-CV

                                 ANTHONY BONNER, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 301st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-10015

                               MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        The filing fee in this case is past due. By postcard dated April 17, 2015, we notified

appellant the $195 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal. Also by postcard dated April 17, 2015, we notified appellant the docketing statement

had not been filed in this case. We directed appellant to file the docketing statement within ten

days. We cautioned appellant that failure to do so might result in dismissal of this appeal. To

date, appellant has not paid the filing fee, filed the docketing statement, responded to

notifications regarding the reporter’s record, or otherwise corresponded with the Court regarding

the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

150499F.P05




                                             –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY BONNER, Appellant                          On Appeal from the 301st Judicial District
                                                   Court, Dallas County, Texas
No. 05-15-00499-CV        V.                       Trial Court Cause No. DF-13-10015.
                                                   Opinion delivered by Chief Justice Wright.
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee THE STATE OF TEXAS recover its costs of this appeal
from appellant ANTHONY BONNER.


Judgment entered this 3rd day of August, 2015.




                                             –3–